DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-11, 17, 23-24, and 26-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 10 recites “the separate liftable door body element is connected, by means of a pivoting lever”. This renders the claim indefinite, since “the separately liftable edge is connected to a guide element by means of a pivoting lever of a lever assembly” is recited in claim 1, from which claim 10 depends, and it is therefore unclear if the multiple recitations of “a pivoting lever” are intended to refer to the same structure, or different elements entirely (i.e. how many “pivoting levers” are being claimed?). Appropriate correction is required.

Claim 11 recites “the first and/or the second pretensioning device”. This renders the claim indefinite, since “a second pretensioning device” is recited in claim 3, however, claim 11 depends from claims 10, 6, 4, and 1. Therefore, “the second pretensioning device” lacks proper antecedent basis and is unclear. Appropriate correction is required.
Claim 17 recites “one of the limiting elements comprises an end stop element abutting against the limiting link”. This renders the claim indefinite, since “an end stop element of the second limiting element is mounted on the pivoting lever” is recited in claim 1, from which claim 17 depends, and it is therefore unclear if the multiple recitations of “an end stop element” are intended to refer to the same structure, or different elements entirely. Appropriate correction is required.
Claims 23 and 24 recite “the arc-shaped guide rail segment”. This renders the claim indefinite, since “the arc-shaped guide rail segment” lacks proper antecedent basis and is unclear. Appropriate correction is required.
Claims 26 and 27 recite “the first or the second pretensioning device”. This renders the claim indefinite, since “a second pretensioning device” is recited in claim 3, however, claims 26 and 27 depend from claim 2, which is canceled. Appropriate correction is required.
Applicant is encouraged to review all claims, and amend the claims for clarity, definiteness, and grammatical accuracy.



Allowable Subject Matter
Claims 1, 3-9, 13-14, 19-22, and 25 are allowed.
Claims 10-11, 17, 23-24, and 26-27 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN B REPHANN whose telephone number is (571)270-7318. The examiner can normally be reached Monday-Friday 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN B REPHANN/Examiner, Art Unit 3634